DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott D. Watkins, Reg. No. 36,715 on 7/20/2021.

List of Claims:

(Currently Amended) A computing apparatus, comprising: 
an ingress interface; 
a plurality of egress interfaces; 
and one or more logic elements, including at least a content addressable memory (CAM), 


receive a packet on the ingress interface; 
inspect an layer 2 (L2) attribute of the packet, the attribute being at least one of a source subnet, a source port, a destination port, destination subnets, a source mask, or a destination mask; 
using, without hashing, the L2 attribute to lookup a bucket in the CAM corresponding to the packet; 
and assign, based on the bucket identified by the lookup, the packet to an egress interface communicatively coupled to a network service.  
2 - 4. 	(Cancelled)  
5. 	(Original) The computing apparatus of claim 1, wherein the L2 attribute is a source port.  
6. 	(Original) The computing apparatus of claim 1, wherein the L2 attribute is a destination port.  
7. 	(Previously Presented) The computing apparatus of claim 1, wherein the operations further comprise: receive the packet a second time; and send the packet to an egress interface communicatively coupled to a workload service.  
8. 	(Currently Amended) One or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions that when executed by a processor cause the processor to perform operations comprising: 
a CAM, 2" buckets, each of the buckets being keyed to the last n bits of an Internet Protocol (IP) address, where n is a positive integer smaller than the number of bits of the IP address; 
receive a packet on an ingress interface; 
inspect an layer 2 (L2) attribute of the packet, the attribute being at least one of a source subnet, a source port, a destination port, destination subnets, a source mask, or a destination mask; 
using, without hashing, the L2 attribute to lookup a bucket in the CAM corresponding to the packet; 
and assign, based on the bucket 
9 - 11. 	(Cancelled)  
12. 	(Original) The one or more tangible, non-transitory computer-readable mediums of claim 8, wherein the L2 attribute is a source port.  
13. 	(Original) The one or more tangible, non-transitory computer-readable mediums of claim 8, wherein the L2 attribute is a destination port.  
14. 	(Previously Presented) The one or more tangible, non-transitory computer-readable mediums of claim 8, wherein the operations further comprise: receive the packet a second time; and send the packet to an egress interface communicatively coupled to a workload service.  
15. 	(Previously Presented) A method to be implemented on a network switch having a content-addressable memory (CAM), comprising: 3 77384084.1Application No.: 15/336,524Docket No. 575648_1000506-US.02Response to Non-Final Office Action 

receiving a packet on an ingress interface; 
inspecting an layer 2 (L2) attribute of the packet, the attribute being at least one of a source subnet, a source port, a destination port, destination subnets, a source mask, or a destination mask; 
using, without hashing, the L2 attribute to lookup a bucket in the CAM corresponding to the packet; and
assigning, based on the bucket identified by the lookup, the packet to an egress interface communicatively coupled to a network service.  
16 - 18. (Cancelled).  
19. 	(Original) The method of claim 15, wherein the L2 attribute is a source port.  
20. 	(Original) The method of claim 15, wherein the L2 attribute is a destination port. 
21. 	(Original) The method of claim 15, further comprising: receiving the packet a second time; and sending the packet to an egress interface communicatively coupled to a workload service.  
22. 	(Previously Presented) The apparatus of claim 1, wherein n is 4.  
23. 	(Previously Presented) The apparatus of claim 1, wherein n is 5.  
24. 	(Currently Amended) The apparatus of claim 1, the operations further comprising: assign each of the buckets to one or more egress interfaces; and the assign the packet comprising assign one of the one or more egress interfaces corresponding to the bucket identified by the lookup.  

26. 	(Previously Presented) The mediums of claim 8, wherein n is 5.  
27. 	(Currently Amended) The mediums of claim 8, the operations further comprising: assign each of the buckets to one or more egress interfaces; and the assign the packet comprising assign one of the one or more egress interfaces corresponding to the bucket identified by the lookup.  
28. 	(Previously Presented) The method of claim 15, wherein n is 4.  
29. 	(Previously Presented) The method of claim 15, wherein n is 5.  
30. 	(Currently Amended) The method of claim 15, the operations further comprising: assigning each of the buckets to one or more egress interfaces; and the assigning the packet comprising assign one of the one or more egress interfaces corresponding to the bucket identified by the lookup.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

 	The closest prior art on the record Fukumoto (US 2003/0012139 A1) discloses receiving an IP packet from an ingress interface, using a L2 attribute (e.g. source/destination port) as a search key to a CAM, the CAM returns an address corresponding to the search key. The flow identification section accesses a memory with the address obtained from the CAM and reads out outgoing path information. The outgoing path information includes a port number of an outside line card (see paragraphs [0014], [0040], [0047] – [0049] and Fig. 2, Fig. 4).

n buckets, each of the buckets being keyed to the last n bits of an IP address, and using the L2 attribute to lookup a bucket in the CAM according to the packet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/N.L/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415